                 Case 2:20-cv-01402-RSL Document 66 Filed 12/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   STEVEN KNEIZYS,                                       NO. C20-1402RSL
10                       Plaintiff,                        ORDER SETTING ASIDE CLERK’S
     vs.                                                   ORDER OF DEFAULT AGAINST
11
                                                           DEFENDANTS VICKI McLAUGHLIN
12   FEDERAL DEPOSIT INSURANCE                             AND JAMES BOHANON
     CORPORATION, et al.
13
                         Defendants.
14

15             The Court having considered the Stipulated Motion to Set Aside Clerk’s Order of

16   Default Against Defendants Vicki McLaughlin and James Bohanon, and based upon the
17   agreement of the affected parties therein and for good cause shown, it is hereby
18
               ORDERED that the Clerk’s Order of Default dated December 3, 2020, Docket No. 63,
19
     entered against defendants Vicki Laughlin and James Bohanon, is hereby SET ASIDE and said
20
     defendants are given leave to appear in this Court and to answer and otherwise to defend in this
21
     action.
22

23
               Dated this 17th day of December, 2020.
24

25
     ORDER SETTING ASIDE DEFAULT - 1                     Law Office Charles R. Horner, PLLC
                                                         1911 Southwest Campus Drive, No. 727
                                                         Federal Way, Washington 98023
                                                         Tel.: 206-381-8454 Fax: 866-876-8280
               Case 2:20-cv-01402-RSL Document 66 Filed 12/17/20 Page 2 of 2




 1

 2                                                 Robert S. Lasnik
                                                   United States District Judge
 3
     Presented by:
 4
     LAW OFFICE OF CHARLES R. HORNER,
 5   PLLC
 6
     By:            s/ Charles R. Horner
 7         Charles R. Horner, WSBA No. 27504
           Attorney for Defendants Vicki
 8         McLaughlin and James Bohanon

 9

10   See plaintiff’s signature on proposed order
     attached to motion
11
     Steven Kneizys, plaintiff pro se
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER SETTING ASIDE DEFAULT - 2                     Law Office Charles R. Horner, PLLC
                                                         1911 Southwest Campus Drive, No. 727
                                                         Federal Way, Washington 98023
                                                         Tel.: 206-381-8454 Fax: 866-876-8280
